Citation Nr: 0604547	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for right eye 
choroidal neovascular membrane, status post laser treatment. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran had active service from July 1962 to June 1964, 
from December 1990 to May 1991, and from April 1996 to April 
2000.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In January 2004, the Board remanded this 
matter for further development. 

As discussed in the previous Board remand, a VA June 2002 
psychiatry progress note indicated the veteran complained 
that his eye problem was making him feel depressed.  The 
impression was dysthymia secondary to eye problems.  The 
Board finds that these outpatient impressions raise informal 
claims for entitlement to service connection for a 
psychiatric disability, to include dysthymia secondary to his 
service-connected choroidal neovascular membrane of the right 
eye.  See 38 C.F.R. § 3.155 (2005).  Additionally, in June 
2002, the veteran requested that he wished to reopen his 
claim for service connection for loss of vision in his right 
eye and service connection for a left eye disorder.  These 
matters are referred to the RO.


FINDING OF FACT

Right eye choroidal neovascular membrane, status post laser 
treatment, demonstrates central fibrotic scar; impaired 
vision is caused by age-related macular degeneration, which 
is not service-connected.


CONCLUSION OF LAW

The criteria for a 10 percent, but no higher, initial 
evaluation for right eye choroidal neovascular membrane, 
status post laser treatment has been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 4.124a, 
Diagnostic Codes 6011, 6015 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued to a February 2004 letter, in which VA fully 
notified the veteran of what is required to substantiate his 
claim.  Together, the letter, July 2002 statement of the case 
(SOC), and subsequent supplemental statements of the case 
(SSOC) provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  It is therefore the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA treatment records, VA examination 
reports dated in June 2001 and July 2004, private medical 
records, as well as written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

In a December 2001 rating decision, the RO granted service 
connection for right eye choroidal neovascular membrane, 
status post laser treatment (right eye disability), and 
assigned a noncompensable evaluation.  The veteran contends 
that a higher initial evaluation was warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed that in the case of an initial rating, such as this 
one, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran's right eye disability was assigned an evaluation 
under Diagnostic Code 6015.  Under Diagnostic Code 6015, 
pertaining to new growth, benign (eyeball and adnexa, other 
than superficial), rate on impaired vision, minimum 10 
percent disability rating.  A noncompensable rating is for 
healed, rate on residuals.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6015 (2005).

Review of the record shows that the veteran sought treatment 
in December 2000 for complaints involving seeing a black spot 
in his right eye central vision.  Examination revealed 
posterior vitreous detachment in both eyes with early age-
related macular degeneration changes, and a juxta foveal 
subretinal neovascular membrane with hemorrhages, in the 
right eye, probably secondary to his macular degeneration.  A 
January 2001 VA medical statement from a treating physician 
noted that the veteran's lesion was causing a decrease in 
vision.  This was confirmed by a March 2001 VA medical 
statement, noting that the vision in the right eye had 
dropped from 20/25 to 20/2000 with additional subretinal 
hemorrhages.  Laser treatment was performed in January 2001.  

VA examination report dated in June 2001 noted that the 
veteran complained of a black spot in his right eye and three 
small black spots in the left eye.  The veteran felt that his 
vision was worsening.  Dilated fundus examination revealed 
small disciform scar in the right eye.  The diagnosis was 
age-related macular degeneration, both eyes, and choroidal 
neovascular membrane, right eye, status post laster 
treatment, and pterygium, both eyes.  

Subsequent treatment records continued to note the veteran's 
loss of vision, including a private medical statement 
indicated that the veteran had severe macular degeneration, 
that he could not drive or read prescription labels, and that 
his corrected eyesight in his right eye was 20/200.  

A July 2004 VA examination report noted near visual acuity of 
20/400 both corrected and uncorrected for the right eye and 
distance visual acuity of 20/400 both corrected and 
uncorrected for the right eye.  The examiner also noted 20/50 
corrected vision in the left eye, both near and distance 
vision.  Dilated fundus evaluation noted central fibrotic 
scar, right eye.  Diplopia not reported or present.  
Conjunctiva within normal limits.  Pterygium was noted in 
both eyes.   The diagnosis was choroidal neovascular membrane 
most likely secondary to macular degeneration.  The examiner 
determined that the veteran had an atypical presentation of 
age-related macular degeneration; however, he found no 
evidence of military service aggravating or influencing the 
progression of this developmental defect.  The examiner noted 
that age-related macular degeneration is a slowly progressing 
degeneration and it is more than likely that this disease was 
present prior to the December 2000 subretinal hemorrhage.  

In summary, there is also no competent evidence showing a 
decrease in vision due to the right eye disability.  As such, 
a 10 percent evaluation is not warranted under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 6015 as analogous to his 
right eye disability. 

However, the Board is required to consider other diagnostic 
codes for application.  Under Diagnostic Code 6011, a 10 
percent evaluation is warranted for retina, localized scars, 
atrophy, or irregularities of, centrally located, with 
irregular, duplicated enlarged or diminished image either 
unilateral or bilateral.  In this case, both VA examination 
reports above noted a central fibrotic scar, right eye, on 
dilated fundus evaluation.  Based upon the findings of a 
localized scar, centrally located, in the right eye that is 
clearly due to the laser surgery, the Board finds a 10 
percent evaluation is warranted under Diagnostic Code 6011.  
38 C.F.R. § 4.84a, Diagnostic Code 6011.  However, this is 
the highest evaluation available under Diagnostic Code 6011.  
There is no evidence of conjunctivitis to warrant an 
evaluation under Diagnostic Code 6017, nor is there a showing 
of glaucoma, congestive or inflammatory in the right eye to 
warrant an evaluation under Diagnostic Code 6012. 

Accordingly, the Board finds that the evidence supports a 10 
percent evaluation for right eye choroidal neovascular 
membrane, status post laser treatment.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for right eye choroidal neovascular 
membrane, status post laser treatment.

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's service-
connected right eye disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2005).


ORDER

Entitlement to a 10 percent, but no higher, initial rating 
for right eye choroidal neovascular membrane, status post 
laser treatment, is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


